 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10   DURRELL ANTHONY PUCKETT,        ) Case No. CV 19-7688-JLS (JPR)
11                                   )
                       Plaintiff,    ) ORDER DISMISSING SECOND AMENDED
12                                   ) COMPLAINT WITH LEAVE TO AMEND
                  v.                 )
13                                   )
     OFFICER D. BOLANOS et al.,      )
14                                   )
                       Defendants.   )
15                                   )
                                     )
16
17          On September 5, 2019, Plaintiff, a state inmate proceeding
18   pro se, filed a civil-rights action under 42 U.S.C. § 1983
19   against numerous employees of the California State Prison, Los
20   Angeles County.   He was subsequently granted leave to proceed in
21   forma pauperis.   On December 12, 2019, before the Court could
22   screen the Complaint, he filed a First Amended Complaint.     On
23   January 19, 2020, the Court dismissed the FAC with leave to
24   amend.   On February 11, 2020, he filed a Second Amended
25   Complaint.
26          Plaintiff’s claims arise primarily from several December 28,
27   2017 incidents during which prison guards allegedly assaulted
28   him.   He has named as Defendants the following CSP-LAC employees:

                                        1
 1   correctional sergeants Salvador Bermudez and Miguel Mendoza;
 2   correctional officers David Bolanos, Pedro Castellanos, Aaron
 3   Altamirano, Raymond Monteon, David Melos-Trejos, Richard Tull,
 4   Robert Anderson, Michael Dilger, and Carlos Flores; and “[p]sych
 5   [t]ech[s]” Erika Rios and Clark.1      (SAC at 2-6 (the Court uses
 6   the pagination generated by its official Case Management/
 7   Electronic Case Filing system).)       He sues them in only their
 8   individual capacity, and he seeks damages.      (Id. at 2-6, 9.)
 9        After screening the SAC under 28 U.S.C. §§ 1915(e)(2) and
10   1915A, the Court finds that some of its allegations fail to state
11   a claim on which relief might be granted.      Because those claims
12   might be cured by amendment, the SAC is dismissed with leave to
13   amend.    See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.
14   2000) (en banc) (holding that pro se litigant must be given leave
15   to amend complaint unless absolutely clear that deficiencies
16   cannot be cured).    If Plaintiff desires to pursue any of his
17   claims, he is ORDERED to file a third amended complaint within 28
18   days of the date of this order, remedying the deficiencies
19   discussed below.
20                             STANDARD OF REVIEW
21        A complaint may be dismissed as a matter of law for failure
22   to state a claim “where there is no cognizable legal theory or an
23   absence of sufficient facts alleged to support a cognizable legal
24   theory.”    Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d
25   1035, 1041 (9th Cir. 2010) (as amended) (citation omitted);
26   accord O’Neal v. Price, 531 F.3d 1146, 1151 (9th Cir. 2008).         In
27
28        1
              Plaintiff says Clark’s first name is “unknown.”   (SAC at 3.)

                                        2
 1   considering whether a complaint states a claim, a court must
 2   generally accept as true all the factual allegations in it.
 3   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Hamilton v. Brown,
 4   630 F.3d 889, 892-93 (9th Cir. 2011).    The court need not accept
 5   as true, however, “allegations that are merely conclusory,
 6   unwarranted deductions of fact, or unreasonable inferences.”    In
 7   re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008)
 8   (citation omitted); see also Shelton v. Chorley, 487 F. App’x
 9   388, 389 (9th Cir. 2012) (finding that district court properly
10   dismissed civil-rights claim when plaintiff’s “conclusory
11   allegations” did not support it).
12        Although a complaint need not include detailed factual
13   allegations, it “must contain sufficient factual matter, accepted
14   as true, to ‘state a claim to relief that is plausible on its
15   face.’”   Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.
16   Twombly, 550 U.S. 544, 570 (2007)); Yagman v. Garcetti, 852 F.3d
17   859, 863 (9th Cir. 2017).   A claim is facially plausible when it
18   “allows the court to draw the reasonable inference that the
19   defendant is liable for the misconduct alleged.”   Iqbal, 556 U.S.
20   at 678.   “A document filed pro se is ‘to be liberally construed,’
21   and ‘a pro se complaint, however inartfully pleaded, must be held
22   to less stringent standards than formal pleadings drafted by
23   lawyers.’”   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per
24   curiam) (citations omitted); Byrd v. Phx. Police Dep’t, 885 F.3d
25   639, 642 (9th Cir. 2018) (per curiam).
26
27
28

                                      3
 1                               DISCUSSION

 2   I.   Some of the SAC’s Allegations Fail to State a Claim on Which

 3        Relief Might Be Granted

 4        Although the allegations in the SAC provide a somewhat

 5   clearer picture of what transpired and who was involved in the

 6   alleged attacks giving rise to Plaintiff’s claims than those in

 7   the FAC — for instance, he clarifies that he was attacked “(3)

 8   times in 10 minutes” (SAC at 11) — there remain glaring problems

 9   that he must fix to state cognizable Eighth Amendment claims.2

10        For instance, Plaintiff’s allegations that on December 28,

11   2017, Bolanos “intentionally pepper spray[ed]” him; Castellanos,

12   Flores, and Mendoza struck him “multiple times” and called him

13   “racial slurs”; Anderson “beat [him]”; and Melos-Trejos and

14   Altamirano hit him “a lot” with a baton while he was naked (id.

15   at 8) sufficiently establish those Defendants’ role in the

16   attacks.   But some of his other allegations are not as clear.

17   The only allegations about Monteon and Dilger are that they tried

18   to “pump everything up.”   (Id.)   That ambiguous phrase can mean

19   almost anything and is insufficient to support an inference that

20   they participated in the attacks in any way that would make them

21   constitutionally liable.   Similarly, he alleges that Bermudez,

22   Rios, Clark, and Tull “failed to intervene or report” the attack

23
          2
            Plaintiff says he has “filed other lawsuits in state or
24   federal court dealing with the same facts involved in this action.”
25   (SAC at 13; see id. at 8, 11 (stating that he filed “Writ of Habeas
     Corpus due to prison staff’s “non-responsive[ness]” to his
26   administrative grievances).) But the lawsuit he identifies (see
     id. at 13) was filed in 2010, nearly eight years before the conduct
27   alleged in the SAC, and none of his many lawsuits in either this
     district or the Eastern District appear related to his claims here.
28

                                        4
 1   (id.), but he does not allege facts from which to infer that

 2   those Defendants were aware of the attacks and were in a position

 3   to stop them.   See Hearns v. Terhune, 413 F.3d 1036, 1040 (9th

 4   Cir. 2005) (failure of prison officials to protect inmate from

 5   attack “may rise to the level of an Eighth Amendment violation

 6   when: (1) the deprivation alleged is ‘objectively, sufficiently

 7   serious’ and (2) the prison officials had a ‘sufficiently

 8   culpable state of mind,’ acting with deliberate indifference”

 9   (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)).3

10        Plaintiff also fails to adequately allege that he was denied

11   medical or mental-health treatment.    His only allegation on that

12   score is that Rios and Clark “denied medical” because “nobody

13   wanted to get held to do over time.”   (SAC at 8.)   Those

14   conclusory allegations, which offer no details about what medical

15   treatment he requested and the circumstances under which his

16   requests were denied, are insufficient to establish deliberate

17   indifference to his serious medical needs.    See Shelton, 487 F.

18   App’x at 389 (affirming dismissal when plaintiff’s “conclusory

19
          3
            The SAC still fails to allege sufficient facts to show that
20   the force used by Defendants in the attacks was “malicious[] and
21   sadistic[]” and not “applied in a good-faith effort to maintain or
     restore discipline,” Rodriguez v. Cnty. of L.A., 891 F.3d 776, 788
22   (9th Cir. 2018) (citation omitted), as the Court previously warned
     Plaintiff he must do (see Order Dismissing FAC at 7-8).
23   Specifically, although he claims that to justify the attack several
     Defendants falsely reported that he had “spit” on them (SAC at 8),
24   he fails to coherently set forth the chain of events that
25   culminated in the attacks, omitting critical information about what
     prompted the officers’ use of force and whether his admittedly
26   “suicidal” behavior played a role. Although the facts alleged in
     inmate Billy Cook’s declaration, which is attached to the SAC (see
27   id. at 20-21), likely cure those deficiencies, Plaintiff should
     himself allege them in any amended pleading, assuming he believes
28   them to be true.

                                      5
 1   allegations d[id] not support his claim that defendant’s actions
 2   constituted deliberate indifference to a serious medical need”).
 3   Indeed, the exhibits he attaches to the SAC show that he was
 4   evaluated by medical staff the same day as the alleged attacks
 5   (SAC at 18), and he admits that he was later taken to an “outside
 6   hospital for a second opinion” and treatment (id. at 9); see
 7   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.)
 8   (noting that plaintiff can “plead himself out of a claim by
 9   including . . . details contrary to his claims”), amended by 275
10   F.3d 1187 (9th Cir. 2001); Steckman v. Hart Brewing, Inc., 143
11   F.3d 1293, 1295-96 (9th Cir. 1998) (“[W]e are not required to
12   accept as true conclusory allegations which are contradicted by
13   documents referred to in the complaint.”).
14   II.   The SAC Once Again Does Not Comply with Federal Rule of
15         Civil Procedure 10(a)
16         As the Court already explained to Plaintiff (see Order
17   Dismissing FAC at 12), Rule 10(a) of the Federal Rules of Civil
18   Procedure requires that the “title of the complaint must name all
19   the parties.”   And the Central District’s standard civil-rights
20   complaint form, which he used to draft the SAC, instructed him to
21   do the same.    (See SAC at 1.)   Nonetheless, Plaintiff names only
22   “Officer D. Bolanos” in the SAC’s caption.      (Id.)   In any amended
23   complaint he chooses to file, he must list the names of all
24   Defendants in the proper space in the caption or the amended
25   complaint will be subject to dismissal on that basis alone.       See
26   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (as
27   amended).
28                           *********************

                                        6
 1        If Plaintiff desires to pursue any of his claims, he is
 2   ORDERED to file a third amended complaint within 28 days of the
 3   date of this order, remedying the deficiencies discussed above.
 4   The TAC should bear the docket number assigned to this case, be
 5   labeled “Third Amended Complaint,” and be complete in and of
 6   itself, without reference to the SAC or any other pleading.    He
 7   is warned that if he fails to timely file a sufficient TAC, the
 8   Court may dismiss this action entirely on the grounds set forth
 9   above or for failure to diligently prosecute, particularly given
10   that Plaintiff has already been given numerous opportunities to
11   cure the deficiencies in his claims.
12
13   DATED: March 24, 2020
                                     JEAN P. ROSENBLUTH
14                                   U.S. MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     7
